Citation Nr: 9920611	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  98-10 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from February 1948 to March 
1953.  The veteran died on June [redacted], 1997.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a November 1997 rating decision by the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO) which denied entitlement to service 
connection for the cause of the veteran's death.  It should 
be noted that the issue of entitlement to Chapter 35 
Dependents' Educational Assistance benefits was also 
developed but not certified for appellate review.  There is 
no indication in the record that the appellant was seeking 
such benefits.  Accordingly, that issue will not be 
considered at this time.

The appellant's application for benefits constitutes a claim 
for accrued benefits.  The veteran was service-connected for 
residuals of fracture at L4. With post operative HNP.  A 
private April 1996 medial statement noted that X-rays had 
revealed evidence of an old compression fracture.  The last 
rating decision did not address why an additional 10 percent 
rating was not warranted for the vertebral body deformity.  
The RO should address this.



REMAND

The Board observes that the death certificate shows that the 
veteran died at Thomas Hospital in Fairhope, Alabama on June 
[redacted], 1997.  Additionally, the appellant, in a January 1998 
statement, reported that the veteran had been hospitalized at 
Springhill Memorial Hospital in Mobile, Alabama in March 1997 
and subsequently at Thomas Hospital prior to his death.  
However, the records pertaining to this final hospitalization 
are not of record.  The Court has established that the VA has 
a duty to help complete the application for benefits.

The veteran's death certificate notes that there were other 
significant conditions contributing to death but not 
resulting in the underlying cause given in Part I.  The 
conditions included coronary artery disease, COPD and 
osteoporosis.  The April 1996 private document, referenced in 
the introduction, noted osteoporosis with old compression 
fracture.  The rating decision did not address the private 
medical statement noting osteoporosis and did not address the 
death certificate noting osteoporosis as a significant 
condition contributing to death.  This constitutes a basic 
failure of due process.



Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO contact the appellant and 
request that she provide authorization 
to obtain the records of the veteran's 
final hospitalization.  

2.  The RO should then contact Thomas 
Hospital in Fairhope, Alabama and 
Springhill Memorial Hospital in Mobile, 
Alabama and request all available 
clinical documentation and records of 
the veteran's hospitalization and any 
records pertaining to the veteran's 
death.

3.  The RO shall prepare a decision that 
addresses the favorable evidence of 
record, including the death certificate 
noting contributing conditions to death 
and the April 1996 private medical 
opinion.

(The RO is reminded that the record 
contains a document that establishes 
osteoporosis as an other significant 
condition contributing to death.  If the 
RO rejects that evidence, there must be 
competent evidence to support the 
opinion.)

4.  The Board informs the parties that 
there is a duty to submit evidence of a 
well-grounded claim.  If there is 
evidence that relates death to service 
or a service-connected disability, the 
appellant is under an obligation to 
submit that evidence.

After the requested development has been accomplished to the 
extent possible, the RO should again review the record.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant is free to submit additional evidence 
and argument while the case is in remand status.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




